Citation Nr: 9920923	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-11 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in June 1998.  A statement of the case was mailed to 
the veteran in June 1998.  The veteran's substantive appeal 
was received in June 1998.  


REMAND

In an April 1998 rating decision, service connection was 
granted for PTSD, rated as 10 percent disabling effective 
from July 14, 1997, the effective date of service connection.  
It appears that the veteran's disability rating was based 
primarily on a November 1997 VA examination.  

In conjunction with his claim, the veteran submitted 
additional evidence directly to the Board which was received 
in August 1998.  This evidence consists of an August 1998 
letter from a therapist at the Vet Center in Syracuse, and 
statements from the veteran regarding the severity of his 
PTSD.  Specifically, the letter indicates that the veteran 
experiences severe symptoms of PTSD to include sleep 
disturbance, flashbacks, rage, isolation, relationship 
conflict, extreme startle response, depression, and anxiety.  

Along with the August 1998 letter, the veteran also submitted 
a list of contentions in support of his dissatisfaction with 
the initial rating assigned following a grant of service 
connection for PTSD.  The veteran contended that the November 
1997 VA examination only lasted 15 minutes, and was 
incomplete and vague.  The veteran also asserted that the 
findings in November 1997 VA examination are inconsistent 
with both a July 1997 VA consultation report and an October 
1997 VA examination.  Specifically, the July 1997 VA 
consultation report notes that the veteran has serious levels 
of depression, obsessive worrying, detachment from social 
interactions and preoccupation with this physical condition.  
In the October 1997 VA examination, the examiner noted that 
the veteran reported poor sleep habits, night sweats, 
nightmares, depression, short fuse, startle reaction, and a 
need to stay away from others.  As a result of the apparent 
inconsistencies between the three medical 
examinations/consultations, the veteran contends that he 
should be afforded another VA examination to clarify the 
severity of his PTSD. 

In addition, recently the veteran submitted a copy of a March 
1999 VA psychiatric examination report directly to the Board.  
The report states that the veteran has responded well to an 
increase in medication for his depression.  The veteran 
stated that he avoids war movies, but it does not bother him 
to think about Vietnam.

According to 38 C.F.R. § 20.1304(c) (1998), any pertinent 
evidence submitted by the veteran which is accepted by the 
Board under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) (1998), must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the veteran (or his representative) or 
unless the Board determines that the benefit, or benefits, to 
which the evidence relates may be allowed on appeal without 
such referral.  Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally entered on the 
record orally at the time of the hearing.

In conjunction with his claim, the veteran submitted 
additional pertinent evidence directly to the Board; however, 
the veteran has not waived initial RO review of this evidence 
as required under 38 C.F.R. § 20.1304(c) (1998).  The Board 
notes that although this evidence was not received within 90 
days of the certification of the veteran's claim to the 
Board, this evidence is probative of the issue in appellate 
status and shows that the veteran was treated for PTSD within 
90 days of the certification of his claim to the Board.  As 
such, the Board finds that this case must be remanded to the 
RO for review of the newly submitted evidence.  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, the 
Board finds that the veteran should be afforded another PTSD 
examination to determine the appropriate evaluation for the 
veteran's PTSD.  The examiner should be provided with a copy 
of the regulations prior to the examination.  The examiner 
should provide his/her findings in relationship to the 
specific criteria listed in 38 C.F.R. § 4.130, Schedule for 
Rating Mental Disorders, Diagnostic Code 9411-9440.  The 
veteran's claims folder must be made available to, and 
reviewed by, the examiner prior to the examination. 

Finally, the Board notes that according to Fenderson v. West, 
12 Vet. App 119 (1999), "at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as 'staged' 
ratings."  Thus, the RO must consider the applicability of a 
staged rating in this case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all VA 
clinical records of the veteran, which 
are not already associated with the 
claims file.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's PTSD disability.  The claims 
file, and the criteria of Diagnostic Code 
9411 should be provided to the examiner 
and he/she should list the findings due 
to PTSD in relationship to that 
Diagnostic Code.

3.  The RO should readjudicate the issue 
of dissatisfaction with the initial 
rating assigned following a grant of 
service connection for PTSD in light of 
all of the evidence of record documenting 
the severity of the veterans PTSD and 
Fenderson.  If the action taken is 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










